Citation Nr: 0923927	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-33 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee medial meniscus removal (right knee instability), prior 
to October 6, 2008.

2.  Entitlement to a rating in excess of 20 percent for right 
knee instability, after October 6, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & His Spouse



ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veteran Affairs (VA) Waco, Texas Regional 
Office (RO).

The Board notes that at his March 2009 Board hearing the 
Veteran (though his representative) initiated informal claims 
for a back instability and a left knee instability, both 
claimed secondary to his service connected right knee 
instability.  Additionally, at a September 2008 VA treatment 
he initiated an informal claim for bilateral hearing loss and 
tinnitus.  These matters are referred to the RO for 
appropriate adjudicative action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to November 14, 2006, the Veteran's right knee 
instability is productive of slight recurrent subluxation and 
lateral instability.

2.  From November 14, 2006 to October 6, 2008, the Veteran's 
right knee instability is productive of moderate recurrent 
subluxation and lateral instability.

3.  On and after October 6, 2008, the Veteran's right knee 
instability is productive of severe recurrent subluxation and 
lateral instability.

CONCLUSION OF LAW

1.  Prior to November 14, 2006, the criteria for an 
evaluation of in excess of 10 percent for the Veteran's right 
knee instability were not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5257 (2008).

2.  From November 14, 2006 to October 6, 2008, the criteria 
for an evaluation of 20 percent, but no more, for the 
Veteran's right knee instability, were met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.71a, Diagnostic Code 5257 (2008).

3.  On and after October 6, 2006, the criteria for an 
evaluation of 30 percent, but no more, for the Veteran's 
right knee instability, were met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act (VCAA), 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, sets out VA's duty to 
notify and assist upon receipt of a claim for benefits.  A 
letter dated in May 2006 from the RO provided the Veteran 
with an explanation of the type of evidence necessary to 
establish an increased rating, what evidence was to be 
provided by him, and what evidence the VA would attempt to 
obtain on his behalf.  The letter informed the Veteran that 
evidence must demonstrate a greater level of disability than 
previously assessed to establish an increased evaluation, and 
that the VA would attempt to obtain relevant records to 
assist him in supporting his claim.  The March 2006 letter 
further requested the Veteran furnish the VA with any 
treatment dates while under VA care.  

The above letter, together with the Veteran's statements and 
his March 2009 testimony, show that he had actual knowledge 
of the criteria required for a higher rating.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008); see also Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007); Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).  The purpose of VA's 
notice requirements have been met, and VA has no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.  In any event, the Board finds that any 
error in the content of a particular notice, or to its timing 
rendered harmless as the Veteran had a meaningful opportunity 
to participate in the adjudication process and was not 
prejudiced by any notice deficiency.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, the Veteran has 
been afforded multiple VA examinations, and his service 
treatment and VA treatment records have been obtained.  
Further, the Veteran has not identified any additional 
private treatment records, which VA should obtain, to help 
support his claim.  Based on these facts and because the 
Veteran's request for a hearing has been honored, the Board 
finds all reasonable efforts were made by the VA to obtain 
evidence necessary to establish an increased rating, so the 
VA has no outstanding duty to provide further assistance to 
the Veteran with the development of evidence.

By way of history, an October 1953 rating action granted the 
Veteran service connection for a right knee injury and 
assigned a 10 percent disability rating, effective January 
26, 1953, which was continued in an August 1988 rating 
action.  In March 2006, the Veteran filed the present claim 
and in a July 2006 rating action the RO continued the 10 
percent disability rating; however, during the pendency of 
this claim the RO reevaluated the Veteran's claim and 
assigned a 20 percent disability rating, effective October 6, 
2008.  The Veteran continued his disagreement with this 
rating and perfected the present appeal.  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code (DC) 5257, under 38 C.F.R. § 4.71a, provides 
that, the maximum rating of 30 percent rating is warranted 
for severe recurrent subluxation or lateral instability of 
the knee.  Under DC 5257, 20 and 10 percent disability 
ratings are assigned for moderate and slight recurrent 
subluxation or lateral instability of the knee respectively.  

In an effort to assist the Veteran substantiate his claim, 
the Veteran was provided a May 2006 VA examination.  At this 
time, the examiner recorded the Veteran's account of pain, 
weakness, stiffness, occasional swelling instability, locking 
and lack of endurance.  The examiner further noted that the 
Veteran reported flare-ups in pain two-to-three times a week, 
and required the usage of a cane.  Additionally, the Veteran 
reported no episodes of dislocation or subluxation.  The 
Veteran's right knee was found to be stable with crepitus.  
He had normal gait with use of a cane, without functional 
limitation.  The examiner diagnosed the Veteran with 
degenerative joint disease of the right knee with mild 
osteopenia.  

In November 2006, the Veteran had another VA examination in 
connection.  At this time, the Veteran gave a similar account 
of the subjective manifestations of his instability; however, 
at this time the Veteran indicated his right knee pain was 
daily, constant, and incapacitating.  The Veteran also 
reported falling the previous week, due to his knee 
instability.  The examiner also noted the Veteran's usage of 
a cane, knee brace and orthopedic shoes.  As it related to 
his employment, the Veteran reported his need to work fewer 
hours based on the pain associated with his knee.  A physical 
examination of the Veteran revealed no acute distress, 
positive antalgic gait, and a limp present with methodical 
walking.  The examiner noted that the Veteran had excess 
fatigability with ambulation and instability of the knee and 
stated that his incoordination was "more like instability, 
but could be interpreted as incoordination."  The examiner 
diagnosed the Veteran with right knee degenerative joint 
disease with associated osteopenia, osteochondritis dissecans 
of right medial femoral condyle and severe chronic right knee 
strain.  

In December 2007, the Veteran had another VA examination.  He 
complained of pain and occupational impairment noted in his 
November 2006 VA examination.  The Veteran continued to 
require the constant usage of a brace, cane and orthopedic 
shoes; however, excessive wearing on the heel of the right 
shoe was observed.  At the examination, the examiner noted 
there was no instability but the Veteran did walk with 
crepitation.  Medial joint line tenderness was also noted.  

At an October 2008 VA examination, the examiner noted that 
the Veteran had constant pain associated with his right knee, 
with locking, and instability resulting in numerous falls.  
The examiner observed that the Veteran required a knee brace 
for 10 years and also used a cane for support.  Physical 
examination revealed the Veteran's right knee was tender 
diffusely, more so in the lateral and inferior aspect of the 
knee.  Slight soft tissue swelling and guarding of movement 
were noted.  Based on these finding, the Veteran was 
diagnosed as having right knee patellofemoral pain syndrome 
with residuals of medial meniscectomy removal surgery and 
with moderate to moderately severe mediolateral instability.  

Prior to November 14, 2006

Based on the above mentioned evidence, the Board finds that 
the Veteran's right knee instability is best characterized as 
slight, prior to November 14, 2006.  At the Veteran's May 
2006 VA examination, his knee was found to be stable and he 
was able to perform his range of motion examination without 
pain, though he required the usage of a cane and knee brace.  
Moreover, the Veteran reported no episodes of dislocation or 
subluxation, though he did mention pain associated with his 
right knee instability.  Furthermore, the Veteran experienced 
no functional impairment based on his right knee instability 
at this time.  Accordingly, the medical evidence of record 
supports finding that the Veteran's right knee instability 
was most closely characterized as slight prior to November 
14, 2006.  Accordingly, a rating in excess of 10 percent is 
not warranted prior to November 14, 2006.

From November 14, 2006 to October 6, 2008

From November 14, 2006 to October 6, 2008, the Veteran's 
right knee instability most closely is characterized as 
moderate, and warrants a 20 percent rating for this period.  
During his November 2006 VA examination, the examiner 
identified the Veteran's right knee as being unstable and 
presenting excess fatigue after repetitive usage.  The 
examiner also noted the Veteran's constant right knee pain, 
especially on range of motion examination.  Additionally, at 
his November 2006 VA examination the Veteran not only 
required the usage of a knee brace and cane, as he did in the 
past, he also needed orthopedic shoes to take pressure off 
his right knee.  

The Board acknowledges that the December 2007 VA examiner 
noted no instability associated with the Veteran's right knee 
instability; however, the examiner also noted excessive 
wearing on the heel of the Veteran's right shoe.  
Additionally, the December 2007 examiner observed that the 
Veteran experienced pain at 30 degrees on the range of motion 
examination, that the Veteran walked with crepitation, and 
had medial joint line tenderness.  Based on this medical 
evidence, the Veteran's right knee instability is best 
characterized as moderate in nature, but not severe.  
Accordingly, under Diagnostic Code 5257, a 20 percent rating 
is warranted from November 14, 2006, to October 6, 2008.  

On and after October 6, 2008

On and after October 6, 2008, the medical evidence indicates 
the Veteran's right knee instability was severe in nature and 
warranted a 30 percent rating.  Importantly, at the Veteran's 
October 2008 VA examination, the examiner diagnosed the 
Veteran with moderate to moderately severe mediolateral 
instability and noted the Veteran had sustained numerous 
falls based on his right knee instability.  Moreover, the 
Veteran right knee now locked and continued to present 
constant pain.  The October 2008 VA examination also noted 
constant pain and instability.  This evidence taken on a 
whole indicates that after October 6, 2008, the Veteran's 
right knee instability was best characterized as severe.  As 
such, under Diagnostic Code 5257, a 30 percent rating is 
warranted on and after October 6, 2008.  

In reaching this decision the Board observes that no unusual 
circumstances are present here, as to render impractical the 
regular schedular standards.  The Board acknowledges that the 
Veteran's disability may have a significant impact on his 
employment, as noted in his VA examinations.  However, there 
is no showing of frequent periods of hospitalizations and any 
interference with the Veteran's employment is contemplated by 
the rating assigned.  Therefore, referral under 38 C.F.R. § 
3.321 to the Under Secretary for Benefits, or Director of 
Compensation and Pension Service for extra-schedular 
consideration is not warranted.  


ORDER

An evaluation in excess of 10 percent for right knee 
instability, prior November 14, 2006, is denied.  

Subject to the law and regulations governing payment of 
monetary benefits a 20 percent rating for a right knee 
instability, from November 14, 2006, to October 6, 2008, is 
granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating for right knee 
instability, effective October 6, 2008, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


